PER CURIAM.
The complaint expressly avers that the alien whose head tax is sought to be charged against the defendant’s steamship, was a member of the said ship’s crew, being signed upon the articles of said ship, and that upon arrival he deserted and entered the United States. The decision in Taylor v. U. S., 207 U. S. 120, 28 Sup. Ct. 53, 52 L. Ed. 130, seems controlling authority for the proposition that section 1 of the act of February 20, 1907 (chapter 1134, 34 Stat. 898 [U. S. Comp. St. Supp. 1907, p. 389]), “does not apply to sailors carried to an American port with a bona fide intent to take them out again when the ship goes on, when not only there was no ground for supposing that they were making the voyage a pretext to get here, desert and get in, but there is no evidence that they were doing so in fact.” There is nothing in the complaint to suggest that his shipment was such a pretext, or that this is other than the “ordinary case of a sailor deserting while on shore leave.”
The judgment sustaining demurrer is affirmed.